Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
The amendments overcome 112 b rejection in prior office action mailed on 08/27/2021.
Status of the claims
Claims are examined under the elected species of CTLA4 gene; melanoma; an anti-PD-1 antibody and an anti-CTLA4 antibody. (see prior office action mailed on 12/22/2020)

Claims 2-4, 6-8, 10, 14-16, 19-23, 25-26, and 28-29 are pending in this application.
Claim 3 and 15 are withdrawn because they are directed to non-elected species. 
 Claims 2, 4, 6-8, 10, 14, 16, 19-23, 25-26, and 28-29 are under the examination.




Claim Rejections - 35 USC § 112 (b) Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “DNA methylation is known to be less than 40%”. The claim does not clearly recite what is “known to be less than 40%”, and so it is unclear what “less than 40%” is relative. Here, what is a comparison to determine “less than 40%”? Is it less than 40% of all CpG across the gene or all clones tested at a particular position? 
IMPROPER MARKUSH REJECTION
Claims 2, 4, 6-8, 10, 14, 16, 19-23, 25, and 28-29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
Claims 2, 8, 10, 21 and 23 are independent claims that are directed to “at least a part of an immunoregulatory gene selected from CTLA4, CD86, CD28, CD80, ICOS”; OR “at least a part of an immunoregulatory gene selected from the group consisting of CTLA4, CD86, CD28, CD80, ICOS’.
The Markush grouping of the genes CTLA4, CD86, CD28, CD80 and ICOS, as recited in the claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
The Markush grouping of “Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
    The members of the Markush grouping are all gene recited in the alternative.  These genes do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct), and also they do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims that are rejected but not specifically addressed because they depend from a claim which is addressed and do not remedy the issue of the rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 2, 4, 6-7, 10, 14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 

Step 1
Claims 2 and 10 are independent claims. The claims are directed to methods for immunotherapeutic treatment of a patient suffering from melanoma.  Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 2 is directed to a method for immunotherapeutic treatment of a patient suffering from melanoma with a pharmaceutical compound which inhibit the PD-1 immune checkpoint (ICP) signaling pathway via DNA methylation analysis of immunoregulatory gene (e.g. CTLA4) from melanoma in a patient and/or immune cells interacting with the cells of the malignant disease. The correlation between DNA methylation analysis and response to immunotherapeutic treatment recited in the claims is a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception, that is termed a law of nature. (Step 2A Prong 1: Yes)
Claim 10 is directed to designating a biomarker whether the biomarker comprises a presence, absence or level of DNA methylation of an immunoregulatory gene, and individually selecting a pharmaceutical compound for immunotherapy. The designating and the selecting method steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, the claim is directed to at least once exception which is termed an abstract idea. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The additional element in the claim 2 is a method step of “performing”. This step does not integrate the judicial exception because this is a data gathering step and this does not meaningfully limit the exception. In addition, the method step of “administering” is a conditional method step that does not required to be performed if the DNA methylation analysis does not indicate a low level or absence of DNA methylation of the immunoregulatory gene. Thus, this is a conditional method step that does not integrate the judicial exception because this does not meaningfully limit the exception. (Step 2A Prong 2: No)
Claim 10 is directed to individually selecting a pharmaceutical compound if the designated biomarker comprises a low or absence of DNA methylation of the immunoregulatory gene; and administering the pharmaceutical compound. In this situation, the method step of individually selecting a pharmaceutical compound is conditional because it is only required when the designated biomarker comprises a low or absence of DNA methylation of the immunoregulatory gene. Since the administering step is directed to “said compound” which refers directly back to the conditional selecting step, the administering step is also taken to be conditional.  (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claim recites performing a DNA methylation analysis of an immunoregulatory gene (e.g. CTLA4) of the malignant disease and/or of immune cells interacting with the cells of the malignant disease. Claim 7 is directed to DNA methylation analysis at CpG nucleotide of the gene. 
The method of performing DNA methylation analysis of immunoregulatory gene in cancers (e.g. CTLA4 gene methylation for melanoma) was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Marwitz et Clinical Epigenetics; 2017 May: 9:51: p. 1-3); Kordi-Tamandani et al., J Gastrointestin Liver Dis, 2014 September; Vol. 23 No 3: 249-253; Gallagher et al., Current Opinion in Pharmacology; 2017 June; 35:48–56; Goltz et al. Oncotarget, 2016 July; Vol. 7, No. 33: 53309-53320; Basu et al. Clinical Epigenetics ; published online 03 February 2017. 9(13): p. 1-15 and Supplemental Table S4, 4 pages; Lauss 1 (Lauss et al. BMC Medical Genomics; 2015; 8:73: page 1-11); and Lauss 2 (Lauss et al. Journal of Investigative Dermatology; 2015; 135: 1820–1828 and supplemental Table S1 entry row 1962 of excel sheet)].
For example, Gallagher et al. teaches detecting DNA methylation of immunoregulatory genes in cancers (abstract, p 50 col 2 para 1, para 2-3) (Current Opinion in Pharmacology; 2017 June; 35:48–56).  Marwitz et al. teaches DNA methylation of immunoregulatory genes (e.g. CTLA4) in cells of non-small cell lung cancer (abstract, Figure 1, p 1 col 2, p 2 col 1). Kordi-Tamandani et al. teaches DNA methylation of immunoregulatory genes (e.g. CTLA4) in gastric cancer (see abstract). Lauss 2 teaches determining DNA methylation in melanoma including detecting hypomethylation of CTLA4 in melanoma (see Table S1 row 1962 excel sheet OR page 368 of PDF file; abstract, p 1822 col 2). Basu teaches detecting hypomethylation of CTLA4 in squamous cell carcinoma (see abstract, entry 96 in Supplemental Table at page 3).
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). Therefore, the claims are not directed to patent eligible subject matter.
Further, the analysis is done for the claims which depend from the claim 2. Claim 4 further limits immune cells interacting with the cells of the malignant disease that does do not meaningfully limit the judicial exception because the DNA methylation analysis in immune cells is directed to the data gather method step. Claim 14 further defines pharmaceutical compound, this limitation of the claim only serves to narrow the judicial exception and does not meaningfully limit the exception, thus the limitation does not integrate the judicial exception. Limitations of claims 6, 7 and 16 further define the DNA methylation levels (i.e. lower; or absence; or less than or equal to 40% of at least one CpG nucleotide) and they do not add any additional elements that integrate the judicial exception into a practical application because they are directed to data gathering step, and do not provide significantly more than the recited judicial exception. 
Therefore, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on page 10 of the remarks mailed 11/18/2021.
The response asserts amended claim 2 does not recite the "predicting" or "not administering, discontinuing, or reducing" steps, previously recited in claim 18; and recites the pharmaceutical composition is administered to the patient. 
The response asserts “Accordingly, the claims are not directed to a judicial exception or abstract idea. Even if it were assumed that the claims recite an abstract idea, they recite significantly more than the alleged abstract idea. The DNA methylation of the recited immunoregulatory genes indicates with high reliability whether a malignant disease responds to an immunotherapy that inhibits PD-1 immune checkpoint signaling pathway. At least this feature is significantly more than the alleged abstract idea and novel as discussed further below. Thus, all claims are directed to patent eligible subject matter.”
	This argument has been thoroughly reviewed and fully considered but not found persuasive. The amended claim 2 is directed one exception, that is termed a law of nature (see above). The administering method step in amended claim 2 is a conditional method step which is not required to perform if the DNA methylation analysis does not indicate a low level or absence of DNA methylation of immunoregulatory gene. Thus, in such situation, the administering method step does not integrate the judicial exception because this does not meaningfully limit the exception since the claim encompasses embodiments where it is not required.   
	Furthermore, the method of determining DNA methylation of immunoregulatory genes (e.g. CTLA4) a malignant disease (e.g. melanoma) to assess the response of therapy or likelihood of the malignant disease was well known in the art prior to the effective filing date of the invention. For example, Lauss 2 teaches detecting hypomethylation of CTLA4 in melanoma (see Table S1 row 1962 excel sheet OR page 368 of PDF file; abstract, p 1822 col 2). Lauss 2 (including cited references in Lauss 2) teaches a correlation between gene methylation status and immune response (see Figure 2). These teachings of the references show the method of determining DNA methylation immunoregulatory genes to predict immune response is not significantly more than the recited judicial exception. Thus, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. The rejection has been modified accordingly with the amendments and the rejection is maintained. 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim Rejections - 35 USC § 112 (a) New Matter
9.	Claims 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 23 recites “at least one CpG dinucleotide of an immunoregulatory gene selected from CTLA4, CD86, CD28, CD80 and ICOS is known to be methylated in less than or equal to 40% of cells of said malignant disease and/or in less than or equal to 40% of immune cells interacting with cells of said malignant disease”.
	Claim 26 recites “at least one CpG dinucleotide of the CTLA4 gene is known to be methylated in less than or equal to 40% of cells of said malignant disease and/or in less than or equal to 40% of immune cells interacting with cells of said malignant disease”.
	The specification discloses performing DNA methylation analysis (e.g. CpG dinucleotide methylation) to determine the methylation level of the immunoregulatory gene (see page 16 line 25 through page 22). The specification provides examples of performing the analysis in tumor tissue samples that comprise performing bisulfite-conversion of DNA from the tumor samples, quantifying the total amount of converted DNA, and quantifying a portion of the CTLA4 gene locus methylation-specifically using a quantitative real-time PCR (see more details in Examples, page 27 lower through page 28).
With regard to calculating methylation %, the specification discloses the followings (see below or page 28 lower through page 29, Figure 1). 
    PNG
    media_image1.png
    142
    624
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    142
    610
    media_image2.png
    Greyscale

The specification does not disclose calculating the methylation % of cells (cells of malignant disease or the immune cells) of CTLA4 or any other genes. The specification does not disclose any methylation % data of CD86, CD28, CD80 and ICOS genes for cells of malignant disease or the immune cells. 
The specification only provides data of methylation % of CTLA4 gene obtained from DNA of tumor samples as shown in Figure 1. This data is not percentage of cells that are methylated at CpG nucleotide of CTLA4 gene.  Furthermore, the specification does not provide any data of methylation % of CTLA4 gene obtained from DNA of any immune cells interacting with cells of melanoma or any other malignant disease.
Thus, the specification lacks adequate support for above limitations of claims 23 and 26. The specification does not teach nor inherently suggest nor imply how to determine methylated % of cells of a malignant disease or immune cells interacting with cells of said malignant disease for at least one CpG dinucleotide of an immunoregulatory gene selected from CTLA4, CD86, CD28, CD80 and ICOS; or only CTLA4 gene. Accordingly, this is a new matter. (MPEP 2163.04 and MPEP 2163.07).
Claim Rejections - 35 USC § 112 (a) Written Description
10.	Claims 2, 4, 6-8, 10, 16, 19, and 21-22, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are examined under the elected species of CTLA4 gene; melanoma; an anti-PD-1 antibody and an anti-CTLA4 antibody.
Claims 2, 8, 10, and 21 are independent claims. The claims are directed to immunotherapeutic treatment of a patient suffering from melanoma using a pharmaceutical compound that inhibits PD-1 immune checkpoint (ICP) signaling pathway by interaction between PD-1 and PD-L1; AND/OR between PD-1 and PD-L2; and administering the pharmaceutical compound based on DNA methylation level of CTLA4 (i.e. low level or absence of DNA methylation). 
Thus, the claims broadly encompass administering any possible pharmaceutical compound that inhibits the PD-1 immune checkpoint signaling pathway for treating melanoma. As broadly recited, the pharmaceutical compound (e.g. any anti-PD-1 inhibitor) may be any small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme. 
Claim 19, which depends from claim 2, is drawn to administering an additional pharmaceutical compound that inhibits a CTLA4 ICP signaling pathway. Claim 19 broadly encompasses performing the treatment with any possible anti-CTLA4 immune check point inhibitor that may be small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme.
In the instant situation, the specification discloses determining the association between DNA methylation level of CTLA4 gene and anti-PD-1 immune checkpoint blockade using por nivolumab in patients with metastatic malignant melanomas (p 27 example 1, Figure 1-2). The specification merely provides two compounds that inhibit PD-1 ICP pathway in treating melanoma. The specification does not provide other compound such as anti-PD-L1 antibody or anti-PD-L2 antibody, recited in the claims that are capable of inhibiting PD-1 ICP pathway. 
However, the specification does not provide any guidance as to the other 
PD-1 immune checkpoint inhibitors in melanoma. The specification does not provide any correlation between the response of other PD-1 immune checkpoint inhibitors in melanoma and associated DNA methylation analysis of CTLA4 methylation.
Given the vast breadth of the claims, the disclosure of two monoclonal antibodies (i.e. pembrolizumab and nivolumab) (Figure 1, Example 1 p 27), which were known in the prior art, does not constitute a representative number of the diverse small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes that inhibit PD-1 ICP signaling pathway. The specification does not disclosure any CTLA4 inhibitor, for example, any monoclonal antibodies that inhibit CTLA4 pathway.
	Relevant to the lack of particular structural limitations in the rejected claims drawn to immunotherapeutic molecules (e.g. the pharmaceutical compounds), and their correlation to the response in melanoma that is determined via DNA methylation analysis of CTLA4, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. 
Cristescu et al., a post filing date of art, teaches that not all patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 2018; 362; 197: p 1-12). Cristescu et al. further teaches observing limited clinical responses to pembrolizumab in patients with certain patients while observing the greatest response rate in some patients (p 6 col 3 and p 7 col 1). Cristescu et al. also teaches challenges in determining the regimes targeting PD-1 and PD-L1 for an individual patient and selection of patients with tumors that typically less responsive to immunotherapy (p 7 col 1 lower and col 2).
Buchbinder and Desai describes unpredictability of anti-CTLA4 blockade corresponding to its function and treating cancer (American Journal of Clinical Oncology; 2016; 39; 1: p 98-106). For example, Buchbinder and Desai teaches that “the exact mechanism by which anti-CTLA4 antibodies induce an antitumor response is unclear, although research to date suggests that CTLA-4 blockade affects the immune priming Phase” (p 101 col 1), and “A frustration with ipilimumab (anti-CTLA blockade) has been the inability to predict prospectively which patients are most likely to benefit from treatment” (p 103 col 2 para 3). Furthermore, Buchbinder and Desai teach that the association between melanoma mutational load and clinical benefit with CTLA4 blockade was insufficient alone to predict patients who are likely to response to treatment (p 103 col 2 para 3).
In the instant situation, the specification does not provide any structure/function correlation between the pharmaceutical compounds that inhibit PD-1 and CTLA4 ICP signaling pathways, and relationship to DNA methylation levels of CTLA4 in treating melanoma, let alone a predictable correlation between the broad range of any possible compounds, AND the functionality of treating melanoma as required by the claims.  Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which compounds would function as claimed, from those that would not.   
Furthermore, the variation encompassed by the presently claimed inhibitors is large and the specification does not establish that the antibody species described is representative of the claimed genus. Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors. The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Claim Rejections - 35 USC § 112 (a) (Scope of Enablement)
11.	Claims 2, 4, 6-8, 10, 14, 16, 19-23, 25-26, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed invention directed to the methods for immunotherapeutic treatment of a patient afflicted with/suffering from malignant melanoma comprising: 
	administering to the patient an effective amount of an anti-PD-1 antibody selected from pembrolizumab or nivolumab, 
wherein at least one CpG dinucleotide of an CTLA4 gene is known to be methylated in less or equal to 40% of total DNA in a methylation assay,
[The specification is enabled for the CpG dinucleotides of CTLA4 gene at which DNA methylation analysis is performed [e.g. CpG sites correspond to SEQ ID NO: 13, CpG sites of CTLA4 gene covered by the beads of the HumanMethylations450 BeadChip, for example cg26091609 (SEQ ID NO: 49 that target sequence of probe of cg26091609)] (see page 28 line 1-15, page 30 line 30 through page 31 line 09)]
 does not reasonably provide enablement for methods that administer any 
pharmaceutical compound that inhibits the PD-1 immune checkpoint signaling pathway or inhibits a CTLA4 immune checkpoint signaling pathway based on the absence or level of DNA methylation of any CpG dinucleotide in any region of CTLA4 gene in a patient suffering from malignant melanoma. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims are examined under the elected species of CTLA4 gene; melanoma; an anti-PD-1 antibody and an anti-CTLA4 antibody.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claims 2, 8, 10, 21, and 23 are independent claims. Claims 2, 8, 10, 21 and 23 are drown to methods for treating a patient suffering/afflicted with melanoma via administering any possible pharmaceutical compound that inhibits the PD-1 immune checkpoint signaling pathway for treating melanoma. The claims broadly encompass treating the patient with any member of a broad PD-1 immune checkpoint inhibitors, e.g. any anti- PD-1 antibody.
Claims 19-20, which depend from claim 2, broadly encompass treating the patient with any possible anti-CTLA4 immune check point inhibitor.  
Claims 2, 8, 10, 21, 23 and 26 are drawn to methods of administering the treatment to melanoma patient based on the absence or level of DNA methylation of any CpG dinucleotide in any region of CTLA4 gene. 	
Thus, claims 2, 8, 10, 21, and 23 are broadly drawn to methods which require administering any PD-1 immune checkpoint inhibitor (and also any CTLA4 immune checkpoint inhibitor) based on DNA methylation level of any CpG nucleotide in any region of CTLA4 gene in treating melanoma. 
The amount of direction or guidance, and Presence and absence of working examples: The state of the prior art and the predictability or unpredictability of the art:
The specification discloses determining the association between DNA methylation level of CTLA4 gene and anti-PD-1 immune checkpoint blockade using pembrolizumab or nivolumab in patients with metastatic malignant melanomas (p 27 -29 example 1, Figure 1-2). 
With regard to DNA methylation analysis, the specification discloses performing DNA methylation analysis for CTLA4 gene using tumor tissue samples of melanoma patients via real-time PCR assay including sequences used in the assay (e.g. SEQ ID 13); and calculating CTLA4 methylation % using total DNA (see Example 1, page 27 line 19 through page 28 line 34, Figure 1-2). The specification provides performing genome wide DNA methylation analysis of CTLA4 via HumanMethylation450 BeadChip for cutaneous melanomas (see page 30 line 20-28); and discloses determining DNA methylation analysis in different regions of the gene, for example, SEQ ID 49 detect DNA methylation in the coding region of the CTLA4 gene (see page 30 line 30 through page 31 line 3). The specification also discloses CpG sites of CTLA4 gene covered by the beads of the HumanMethylations450 BeadChip, for example cg26091609 (SEQ ID NO: 49 that target sequence of probe of cg26091609) (see page 28 line 1-15, page 30 line 30 through page 31 line 09).
The specification discloses determining DNA methylation of CpG nucleotides in CTLA4 gene comprises at least a part of a regulatory gene region, in particular of a transcription factor binding site, of a promoter, of a CpG island, of a silencer, of an enhancer, or of a CTCF binding site (see page 19 line 8-13)
However, the claims encompass methods which require an association between the level of methylation of CpGs in any region of the CTLA4 gene in cells of melanoma or immune cells associated with melanoma as indicative of responsiveness to (or the selection / administration of) any pharmaceutical compound that has an anti-PD-1.
There is a high level of unpredictability in the art of determining a phenotype, such as a prognosis of a malignant disease or the responsiveness of a malignant disease to an immunotherapy based on determining methylation levels. The unpredictability in the art is supported by the teachings of Goltz et al (Leukemia. Available online 14 Nov 2016. 31:738-743 and Supplementary tables 1 and 2; co-authored by the present inventor). Goltz studied CTLA4 promoter methylation levels in subjects having AML. It is reported that CTLA4 promoter methylation levels are not significantly correlated with overall survival in AML patients (see Table 1 and Supplementary Tables 1 and 2. The reference states that “mPD-L2, mPDCD1 and mCTLA4 failed to classify as prognostic factors when analyzed individually” (p. 742, col 1). 
The unpredictability in the art is also supported by the post-filing date reference of Fietz et al (Cancer Immunology, Immunotherapy (2021) 70: 1781-1788; co-authored by the present inventor). Fietz teaches that while low CTLA4 methylation levels correlated with high CTLA4 mRNA levels and both were correlated with response to ipilimumab treatment in patients with stage IV melanoma, “CTLA-4 protein expression did not predict response to treatment” (see abstract).  Fietz (p. 1785, col. 2) states:
“Quantitative CTLA-4 protein expression as determined using the H scoring system did not reveal a significant correlation between methylation and protein expression (Speaman’s ρ=0.21, P=0.27). Only a subset of tumors contained CTLA-4+ immune cells (40%, 12/30). We could not find a correlation between CTLA4 methylation and the presence of CTLA-4+ immune cells (P=0.91). In concordance with the lack of a significant correlation between methylation and protein expression, we did not find significant differences in Kaplan–Meier analysis of PFS in our cohort stratified by CTLA-4 protein-expressing tumor cells (P=0.17) or TILs (P=0.26), respectively.”

The teaching that CTLA4 protein levels did not correlate with CTLA4 promoter methylation levels contrasts with the teachings in the specification as to why an anti-CTLA4 therapy would be predicted to be effective based on CTLA4 methylation levels.
With regard to CpG site methylation, Zhang et al. teaches characterizing genome-wide DNA methylation patterns, and showing that correlation among CpG sites decays rapidly, making predictions solely based on neighboring sites challenging (abstract). (Genome Biology; 2015; 16; 14: 1-19). Zhang et al. further teaches the following observation (see below) (page 3 col 2 para 2).           
    PNG
    media_image3.png
    217
    664
    media_image3.png
    Greyscale
  
 Zhang et al. teaches that “there may be types of methylation regulation that extend to large genomic regions, the pattern of extreme decay within approximately 400 bp across the genome indicates that, in general, methylation may be biologically manipulated within very small genomic windows. Thus, neighboring CpG sites may only be useful for prediction when the sites are sampled at sufficiently high densities across the genome” (page 4 col 1 lower through col 2 upper). The teachings of Zhang et al.  indicate unpredictability of the CpG methylation of a gene solely using the data of other CpG site, even the methylation data on neighboring CpG sites challenging.
Furthermore, Overmeer et al. teaches detecting promoter regions methylation of cell adhesion molecule 1 (CADM1) (i.e. M12 and M18) and T-lymphocyte maturation associated protein (MAL) (i.e. M1 and M2) genes during cervical carcinogenesis (abstract, page 2219 col 1 para 3, Table 1, page 2220 col 2 para 2, page 2221 col 2) (Int. J. Cancer; 2011; 129: 2218–2225). Overmeer et al. teaches observing different methylation status in different positions of both CADM1 and MAL, the portion of the promoter tested changes outcomes of ability to detect cervical intraepithelial neoplasia grade 3 (CIN3) in cervical scraping, and also that different combination of these promoter regions performed differently (see Table 3, page 2222 col 1-2 through page 2223 col 1 para 1). This exemplifies that it is highly unpredictable to predict DNA methylation obtained from one promoter region for another promoter region. 
With regard to PD-1 inhibitor or CTLA4 inhibitor, the specification merely discloses two anti-PD-1 immune checkpoint blockade (i.e. pembrolizumab or nivolumab) in treating patients with metastatic malignant melanomas (p 27 -29 example 1, Figure 1-2); and does not disclose treating the patient with any CTLA4 inhibitor. 
Thus, the specification teaches determining the correlation between functionality of two PD-1 inhibitors in melanoma. However, the specification does not provide the correlation between other pharmaceutical compounds that inhibit PD-1 ICP signaling pathway (e.g. pidilizumab, AMP-224, atezolizumab etc. which are cited in page 14).
Furthermore, the specification does not provide any guidance as to the other PD-1 immune checkpoint inhibitors in melanomas. The specification does not disclose determining the effect of additional immunotherapy using any CTLA4 immune checkpoint inhibitor in combination with PD-1 inhibitors. 
The claims encompass a very broad genus of the pharmaceutical compounds that inhibit PD-1 ICP pathway, for which no guidance has been provided in the specification.  As broadly recited, the pharmaceutical compound (e.g. any anti-PD-1 inhibitor) may be any small molecule, protein, polynucleotide, oligonucleotide, antisense RNA, siRNA, shRNA, miRNA, ribozyme, gene therapy, aptamer or enzyme.
With regard to claims 23 and 26, the claims recite performing a treatment using anti-PD-1 antibody OR pembrolizumab or nivolumab for malignant melanoma based on the DNA methylation analysis (e.g. known to be less than 40% of cells of melanoma). However, the specification does not provide any guidance how to specifically determine the DNA methylation known to be less than 40% of cells of melanoma. For example, the specification does not provide observing 40% DNA methylation in which CpG sites or which region on the gene OR determining the methylation % based on cells of 
The specification merely provides two compounds that inhibit PD-1 ICP pathway in treating melanoma. The specification does not provide other compound such as anti-PD-L1 antibody or anti-PD-L2 antibody, recited in claim 14 that are capable of inhibiting PD-1 ICP pathway.
Cristescu et al., a post filing date of art, teaches that not all patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 2018; 362; 197). Cristescu et al. further teaches observing limited clinical responses to pembrolizumab in patients with certain patients while observing the greatest response rate in some patients (p 6 col 3 and p 7 col 1). Cristescu et al. also teaches challenges in determining the regimes targeting PD-1 and PD-L1 for an individual patient and selection of patients with tumors that typically less responsive to immunotherapy (p 7 col 1 lower and col 2).
Additionally, post filing art of Cho et al teaches that comparing genome, transcriptome and tumor DNA methylome in anti-PD-1 response was relatively unexplored (abstract) (Experimental & Molecular Medicine; 2020; 52:1550–1563).        . Cho et al. teaches detecting pre-treatment methylation status between responders and non-responders to treatment with nivolumab or pembrolizumab (abstract, p 1557 col 1, Figure 4). Further, Cho et al. teaches an unexpected observation that the immunomodulatory pathways were mostly regulated by differentially methylated regions enhancers rather than differentially methylated regions overlapping promoters in the anti-PD-1 response between responders and non-responders to PD-1 inhibitors (abstract, p 1560 col 2). 
The specification does not provide any compound that inhibit CTLA4 immune checkpoint signaling pathway.  Buchbinder and Desai describes unpredictability of anti-CTLA4 blockade corresponding to its function and treating cancers (American Journal of Clinical Oncology; 2016; 39; 1: p 98-106). For example, Buchbinder and Desai teaches that “the exact mechanism by which anti-CTLA4 antibodies induce an antitumor response is unclear, although research to date suggests that CTLA-4 blockade affects the immune priming Phase” (p 101 col 1), and “A frustration with ipilimumab (anti-CTLA blockade) has been the inability to predict prospectively which patients are most likely to benefit from treatment” (p 103 col 2 para 3). Furthermore, Buchbinder and Desai teach that the association between melanoma mutational load and clinical benefit with CTLA4 blockade was insufficient alone to predict patients who are likely to response to treatment (p 103 col 2 para 3).
However, the specification does not provide any guidance as to the other pharmaceutical compounds that inhibit PD-1 and CTLA4 ICP signaling pathways, and their associated response for melanoma and relationship to DNA methylation levels of any region of CTLA4 gene. Thus, it is unpredictable to predict the response of any PD-1 inhibitor in a patient suffering melanoma using the data provided.   
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive clinical trials to provide the extensive amount of data of PD-1 inhibitors as monotherapy or in combination with an additional pharmaceutical compound in successfully treating melanoma. The skilled artisan would further be required to conduct an enormous number of clinical trials with patients and controls to determine which, if any, of the immunotherapeutic compounds, let alone the broad genus of compounds encompassed by the claims, would be able to treat melanoma, and determine DNA methylation analysis of CTLA4 gene that reflect with response of the treatments. The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which CpG site of CTLA4 gene methylation, signaling pathways, and therapeutic agents can be used to practice the claims are broadly recited.
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written. 
Response to Argument (Written Description/Enablement)
The response traverses the rejection on pages 11-13 of the remarks. 
The response indicates that the amended claims 2, 8, 21 and 23 are directed to methods of treating with specific group of compounds (i.e. PD-1 inhibitor); and melanoma and carcinoma. In this regard, the claims are examined under elected species of melanoma and anti-PD-1 antibody.
With regard to Written Description, the response asserts that “the claims are directed to a specific type of immunotherapy with a specific group of compounds that share the same specific mode of action. In this connection, it is respectfully noted that each of the pharmaceutical compounds used in the examples of the originally filed application and in the inventor declaration of May 13, 2021, is a representative species of this functionally defined of compounds”; and “based on the methylation status of the claimed marker genes, a person having ordinary skill in the subject art is clearly able to distinguish which type of compound would function to treat the patient effectively”.
The argument and the declaration have been thoroughly reviewed and fully considered but not found persuasive. The claims broadly encompass the method of treating melanoma and carcinoma with any possible anti-PD1 inhibitor that may be the claimed genus of small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes. The specification does not adequately disclose the representative species these compounds to fully practice the claimed invention, thus skilled artisan would not be able to distinguish which immunotherapeutic compounds would function as claimed, from those that would not.   
Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
The rejection has been modified accordingly with the amendments and the written description rejection is maintained. 
With regard to Enablement, the response asserts the examiner’s argument based on the teachings of Chamoto et al. and (2020); Bryan and Gordon (2015) which were cited in “Response to Argument” at page 21-25 of the office action mailed on 08/27/2021. (see page 12-14 of the remarks)
The argument has been thoroughly reviewed and fully considered but not found persuasive. Claims are examined under the elected species of melanoma, in this regard, the argument directed to unpredictability in treating other cancers with any anti-PD1 antibodies based on the teachings of Chamoto et al., and Bryan and Gordon are not entirely applicable here. 
However, as described in the rejection above, it is highly unpredictable to predict the response of any possible PD1 inhibitors in treating melanoma and to predict the CpG methylation level of CTLA4 of one CpG site to the other CpG site on the CTLA4 gene (see the rejection). Thus, any possible CpG DNA methylation of CTLA4 is not a reliable biomarker for the response to any PD-1 inhibitor. 
The response provides the teachings of Chang et al. (2018) and states “Chang et al. reports that the FDA has recently made a paradigm change by approving for the first time and immunotherapy of cancers based on a common genetic trait of the disease, as proposed in the instant claims, instead of defining the approval based on the diseased organ, as was previously common practice. Thus, the scientific state of knowledge, as evidenced by Chang et al., generally supports claims that are directed to immunotherapy of different malignant diseases, such as melanoma and carcinoma, based on a common genetic trait, such as the DNA methylation level of CTLA4, CD86, CD28, CD80, and ICOS, as recited in the amended claims”. 
The argument has been thoroughly reviewed and fully considered but not found persuasive. The teachings of Chang et al. do not support treating melanoma with any 
Immunotherapy, that is any PD-1 inhibitor, nor does Chang teach or suggest that CLA4 methylation levels would be predictive of response to any PD-1 inhibitor.  In fact, Chang exemplifies that some traits, such as PDL1 expression, is not an ideal biomarker because of its poor sensitivity and specificity for checkpoint blockage drugs. As described above, the claims encompass a broad genus of PD1- inhibitor compounds. 
The response further asserts “the subject matter of the amended claims can be readily practiced by a person having ordinary skill in the subject art with respect to the cancer types which can be treated, namely melanoma and carcinoma, the genes whose methylation is to be determined, namely CTLA4, CD86, CD28, CD80, and ICOS, and which therapeutic agent can be used, namely a compound which binds to PD-1, PD-L1, and/or PD-L2 and, through said binding, inhibit the PD-1 immune checkpoint signaling pathway by inhibiting interaction between PD-1 and PD-L1 and/or between PD-1 and PD-L2.
Thus, contrary to what is purported by the Examiner, the art by no means identifies the nature of the claims, as amended, as unpredictable. The subject matter of the amended claims can be readily practiced by a person having ordinary skill in the subject art ……..None of these variables requires unpredictable inventive effort or undue experimentation. For at least these reasons, the enablement rejection is unfounded. …For at least the same reasons, the application and declaration provide an adequate written description of the subject matter of the amended claims by establishing a predictable correlation between the cancer types which can be treated, namely melanoma and carcinoma, the genes whose methylation is to be determined, namely CTLA4, CD86, CD28, CD80, and ICOS, and which therapeutic agent can be used, namely a compound which binds to PD-1,  PD-L1, and/or PD-L2 and, through said binding, inhibit the PD-1 immune checkpoint signaling pathway by inhibiting interaction between PD-1 and PD-L1 and/or between PD-1 and PD-L2.”.
The argument has been thoroughly reviewed and fully considered but not found persuasive. As described above, the specification does not provide any guidance as to the other pharmaceutical compounds that inhibit PD-1 and CTLA4 ICP signaling pathways, and their associated response for melanoma treatment and relationship to DNA methylation levels of any region of CTLA4 gene. Thus, it is unpredictable to predict the response of any PD-1 inhibitor in a patient suffering melanoma using the data provided.   
Thus, the skilled artisan would not be able to conduct a clinical decision using the data that does not provide a correlation between a particular immunotherapeutic treatment for melanoma, for a broad genus of the immunotherapeutic compounds and any CpG methylation of CTLA4 gene, which required by the claimed method. The rejection has been modified accordingly with the amendments and the rejection is maintained. 
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim 2, 4, 6-8, 10, 14, 16, 19-23, 25-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lauss (Lauss et al. Journal of Investigative Dermatology; 2015; 135: 1820–1828 and supplemental Table S1), in view of Ivashko (Ivashko and Kolesar; Am J Health-Syst Pharm; 2016; 73:193-201), as supported by 
Weinhold et al. BMC Bioinformatics; 2016; 17: 480: page 2-11; and Basu et al (Clinical Epigenetics. published online 03 February 2017. 9(13): p. 1-15 and Supplemental Table S4, 4 pages). 
Claims are examined under the elected species of CTLA4 gene; melanoma; an anti-PD-1 antibody and an anti-CTLA4 antibody.
With regard to claims 2, 7-8, 10, 21-22, 23 and 26, Lauss teaches performing genome-wide methylation analysis using Illumina Infinium HumanMethylation450K BeadChip in tumor samples of melanoma patients (see page 1862 col 2 lower though p 1863 col 1). Lauss teaches extracting DNA from the sample, performing bisulphite treatment and CpG methylation analysis (see p 1863 col 1 para 1-4, Figure 1). Thus, Lauss teaches providing cells of melanoma and performing a DNA methylation in the cells of the melanoma. 
Lauss teaches determining location of hypomethylated and hypermethylated CpGs in melanoma and DNA methylation status of more than 480,000 CpGs in 50 metastatic melanoma tumors (see Figure 1, p 1821 col 2). Lauss teaches “We defined melanoma-methylated CpGs as β <0.1 in melanocytes and β > 0.5 in at least 20% of tumors and melanoma-hypomethylated CpGs as β> 0.9 in melanocytes and β <0.5 in at least 20% of tumors. A larger fraction of CpGs were methylated (n=9,886) rather than hypomethylated (n=5,236) in melanomas. Hypomethylated CpGs were preferentially located in intergenic regions and gene bodies and in the “open sea” (located away from CpG islands)” (p 1821 col 2 para 1-2, Figure 1-3). Lauss teaches observing negatively correlated CpG corresponding to 1119 genes and CTLA4 is one of the genes (see p 1822 col 2 and Supplemental Table S1 entry 1962).
Lauss teaches detecting hypomethylation of CTLA4 gene at CpG site using cg26091609 in the method (see Table S1 entry row 1962 of excel sheet below OR page 368 of PDF file of supplemental Table S1). In Table S1, Lauss teaches observing hypomethylation of CTLA4 in DNA methylation analysis with CpG dinucleotide cg26091609, as shown in entry 1962 in Supplemental Table S1. This is the same CpG assayed in the present application, which is present in the CTLA4 coding region of SEQ ID NO: 49 (see specification page 28 line 1-15, page 30 line 30 through page 31 line 09). 
CTLA4 Hypomethylation

    PNG
    media_image4.png
    222
    1739
    media_image4.png
    Greyscale

As described above, Lauss teaches defining melanoma-hypomethylated CpGs as β> 0.9 in melanocytes and β <0.5 in at least 20% of tumors (p 1821 col 1 para 1). It was known in the art prior to the effective filing date of the invention that beta value at each CpG site is quantified by the beta value b:=M/(M+U+a), where M>0 and U>0 denote the methylated and unmethylated signal intensities, respectively, measured by the Illumina 450k array. The offset a≥0 is usually set equal to 100 and is added to M+U to stabilize beta values when both M and U are small. (see page 1 col 1-2 of Weinhold et al. BMC Bioinformatics; 2016; 17: 480: page 2-11). Thus, beta values are all methylated ratio between methylated probe densities over total signal intensities (methylated and unmethylated) and have a range from 0 to 1. In this regard, beta value <0.5 represent methylation level of CTLA4 is less than 50%.  In addition, less than 50% methylation of CTLA4 gene could be anywhere from 0% to 50%, for example, it could be 1% or 30% or 40%. Claims 7, 22-23 and 26 are directed to the range of less than or equal to 40% of methylation. In this situation, the prior art range can be identical to the claimed range or with in the scope of claimed range or partially overlapped with the claimed range or overlapped with claimed range. MPEP states “ a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” (see MPEP 2144.05 and also see MPEP 2131.03).
Thus, Lauss teaches the limitation of detecting low level of DNA methylation at one CpG dinucleotide of CTLA4 that is less than or equal to 40% of methylation level in melanoma patient. Furthermore, the methylation of CTLA4 in melanoma inherently correspond to the methylation status of immune cells (e.g. T lymphocyte) interacting with the cells of the malignant disease, as evidenced by the teachings of the specification (page 18 line 12 through page 19 line 6). (Limitation of claim 4)
Lauss teaches comparing genome-wide DNA methylation profiles from melanoma tumors with normal melanocytes (see abstract, p 1825 col 1 lower, Figure 5). 
With regard to claims 23 and 26, claims are directed to at least one CpG dinucleotide of CTLA4 is known to be methylated in less than or equal to 40% of cells of said malignant disease. As described above, this recitation is unclear whether it the percentage is measured for CpG DNA methylation level based on methylated and methylated signal intensities in DNA samples extracted from the cells of melanoma; or the percentage is measured CpG DNA methylation level of each cell of melanoma.
Although, the specification discloses as “The amount of CTLA4 methylation in the converted DNA was calculated using the DeltaDelta- CT method and expressed as a percentage in relation to a standard DNA with 100% methylation. The standard DNA used was artificially methylated DNA (CpGenomeTM Universal Methylated DNA; Merck Millipore, Darmstadt, Germany), which had previously been converted using the innuCONVERT Bisulfite All-In-One Kit in accordance with the manufacturer's instructions” (see page 28 line 29-33), it is unclear the recited methylation % of cells is resulted from this calculation.
In this regard, this recitation is interpreted as the percentage is measured for CpG DNA methylation level based on methylated and methylated signal intensities in DNA samples extracted from the cells of melanoma. Accordingly, Lauss teaches detecting DNA methylation at one CpG dinucleotide of CTLA4 that is less than or equal to 40% of methylation level in melanoma patient. 
With regard to claims 2, 6-8, 10, 14, 16, 21, 23, 25-26, and 28-29, claims are directed to administering PD-1 inhibitor/anti-PD-1 antibody to the melanoma patient based on the methylation level. Claims 19-20 are directed to administering CTLA4 immune check point inhibitor/ anti-CTLA4 antibody to the patient.
Lauss does not teach the method of treating melanoma patients with anti-PD1 antibody. 
Ivashko teaches treating metastatic melanoma with PD-1 inhibitors, pembrolizumab and nivolumab, and observing the response in melanoma patients (see abstract, page 199 col 1-2, p 194 key points, Figure 1, p 195 col 1-3, Table 1). Ivashko teaches that activation of the PD-1 receptor inhibits T-cell response; inhibiting the PD-1 receptor with pembrolizumab or nivolumab increases T-cell activation and anticancer activity (see p 194 key points, p 194 col 3), indicating the response of the treatment. 
Ivashko teaches treating melanoma by administering of ipilimumab, that is a monoclonal antibody, targets the cytotoxic T-lymphocyte antigen 4 (CTLA-4) receptor, one of the immune checkpoints responsible for the downregulation of T cells. CTLA-4–mediated suppression of T cells is one possible mechanism by which melanoma and other malignancies avoid the immune system (see page 194 col 1).
Ivashko teaches using both pembrolizumab and ipilimumab in melanoma, and administering pembrolizumab in the patients with ipilimumab-refractory melanoma (see p 195 col 1-3, p 197) 
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have modified the method of Lauss, so as to have treated melanoma patients with anti-PD-1 antibodies (i.e. pembrolizumab and nivolumab) as taught by Ivashko. Lauss teaches detecting hypomethylation of immunoregulatory gene CTLA4 at one CpG dinucleotide with less than 50% methylation level in melanoma tissue of the patient. Ivashko teaches observing the response of pembrolizumab and nivolumab in treating melanoma. Ivashko teaches that pembrolizumab and nivolumab are anti-PD1 antibodies that inhibit the PD-1 immune checkpoint pathway (see Figure 1, abstract, Key Points page 194). Ivashko also teaches using anti-CTLA4 antibody (i.e. ipilimumab), that as immunotherapy for treating melanoma. Thus, it would have been obvious to have administered pembrolizumab and nivolumab to the melanoma patients, in the method of Lauss, in order to treat the patients. It would have been obvious to have administered ipilimumab to the melanoma patients, in the method of Lauss, in order to treat the patients.
Claims 2, 6-8, 16 are directed to predicting the response of the treatment based on the low level or absence of DNA methylation of CTLA4. For example, claim 2 recites “if the DNA methylation analysis indicates a low level or absence of DNA methylation in at least said part of the immunoregulatory gene, which indicates that said malignant disease is likely to respond to immunotherapeutic treatment with said pharmaceutical compound “. Thus, detecting hypomethylation of CTLA4 in melanoma in the teachings of Lauss, indicates the melanoma is likely to respond to pembrolizumab and nivolumab. This is the inherent property of the status of melanoma, hypomethylation of CTLA4 in melanoma correspond to likely to response to the immunotherapy. 
Furthermore, a correlation between CTLA4 hypomethylated in a malignant disease (e.g. oral squamous cell carcinoma) and CTLA4 overexpress in the malignant tissues as compared to adjacent normal tissues (see Basu p 6 col 2); and a correlation with higher expression of CTLA4 (and thereby hypomethylation) and better disease prognosis for malignant disease (see Basu p. 7, col. 2, p. 11, col. 2 and Figure 6), were well known in the art prior to the effective filing date of the invention. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated the melanoma patients having CpG dinucleotide hypomethylation at CTLA4 gene, as taught by Lauss, by administering pembrolizumab and nivolumab as taught by Ivashko, in order to treat the melanoma patient. This combination would provide a reasonable expectation of success in responding the therapies in the patients. 
14. 	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./ Examiner, Art Unit 1634                                                                                                                                                                                             
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634